OPINION
By the Court,
Zenoff, J.:
Appellant pleaded guilty to a violation of a municipal ordinance in the Las Vegas Municipal Court. He then tried to *327appeal his consequent conviction. The appeal was dismissed by the district court because that court held that an appeal may be taken only from a conviction based on a trial. Appellant contends the dismissal was improper. We agree.
Appeals from the Las Vegas Municipal Court to the district court are taken in the same manner as appeals from justices’ courts. Chapter II, § 29 of the Las Vegas City Charter provides that “[ajppeals to the district court may be taken from any final judgment of the municipal court in the same manner and with the same effect as in cases of appeal from Justices’ courts in civil and criminal cases . . . .” See also NRS 266.595 (1965).
Respondent contends that NRS 189.010 (1965) allowed an appeal only from a criminal action “tried” before a justice of the peace and that therefore a trial is required before an appeal is allowed. However, NRS 177.060 (1965) allowed an appeal from any final judgment of a justice’s court. NRS 189.010 (1965) relates only to the ten-day limit after judgment within which the appeal may be taken.
Since an appeal could be taken from any final judgment of a justice’s court, the same rule obtained in appeals from municipal court judgments as required by the Las Vegas City Charter.
Reversed.
Collins, C. J., Batjer, Mowbray, and Thompson, JJ., concur.